Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered November 17, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
A review of the lineup photograph and testimony at the Wade hearing supports the hearing court’s conclusion that there was no suggestiveness in the conduct of the lineup (see, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833; People v Figueroa, 204 AD2d 103, lv denied 83 NY2d 967). Any difference between defendant and the other participants was not so pronounced as to single defendant out. Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.